Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 1 of 37            FILED
                                                                 2019 Nov-12 AM 11:44
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 2 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 3 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 4 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 5 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 6 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 7 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 8 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 9 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 10 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 11 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 12 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 13 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 14 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 15 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 16 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 17 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 18 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 19 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 20 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 21 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 22 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 23 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 24 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 25 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 26 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 27 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 28 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 29 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 30 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 31 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 32 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 33 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 34 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 35 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 36 of 37
Case 5:19-cv-01246-LCB Document 21 Filed 11/12/19 Page 37 of 37
